Order entered June 3, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00426-CV

           IN THE INTEREST OF V.E.B. AND C.B., CHILDREN

               On Appeal from the 397th Judicial District Court
                           Grayson County, Texas
                     Trial Court Cause No. FA-21-0463

                                    ORDER

      Before the Court is appellant’s June 2, 2022 unopposed motion for an

extension of time to file her brief on the merits. We GRANT the motion and

extend the time to June 22, 2022.


                                         /s/   LANA MYERS
                                               JUSTICE